NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 11/16/2021. Claims 3-10, 13-20, 24 are cancelled. 
Claims 1, 2, 11, 12, 21-23, 25 and 26 are pending in the Application. 

Continuity/ priority Information 
The present Application 16735705, filed 01/07/2020 claims foreign priority to TAIWAN, Application 108125196, filed 07/17/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James A. Long via Email: Tuesday, December 7, 2021. 
AMENDMENTS TO THE CLAIMS
This listing of claims (clean copy) will replace all prior versions and listings of claims in the application:   

a burn-in test step implemented by providing a plurality of memory chips in an environment having a first predetermined temperature, and testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test;
a burn-in test step result writing step implemented by storing test result data of each of the memory chips after finishing the burn-in test step and test parameter data corresponding to the burn-in test step into each of the memory chips;
a high temperature test step implemented by providing the memory chips in an environment having a second predetermined temperature, and testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test; and
a high temperature test result writing step implemented by storing the test result data of each of the memory chips after finishing the high temperature test step and the test parameter data corresponding to the high temperature test step into each of the memory chips,
wherein the second predetermined temperature is within a range of 30℃ to 130℃, and the first predetermined temperature is higher than the second predetermined temperature, and wherein the memory test method further includes at least one of a normal temperature test and writing step and a low temperature test and writing step after the high temperature test result writing step, wherein the low temperature test and writing step includes:
a low temperature test step implemented by providing the memory chips in an environment having a third predetermined temperature, and testing each of the memory 
a low temperature test result writing step implemented by storing the test result data of each of the memory chips after finishing the low temperature test step, and the test parameter data corresponding to the low temperature test step into each of the memory chips, wherein the third predetermined temperature is lower than or equal to 30℃,
wherein the normal temperature test and writing step includes:
a normal temperature test step implemented by providing the memory chips in an environment having a fourth predetermined temperature, and testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test; and
a normal temperature test result writing step implemented by storing the test result data of each of the memory chips after finishing the normal temperature test step, and the test parameter data corresponding to the normal temperature test step into each of the memory chips, wherein the fourth predetermined temperature is within a range of 20℃ to 30℃.

2.	(Original) The memory test method according to claim 1, wherein a first step of the memory test method is a memory chip mounting step implemented by respectively disposing the memory chips onto a plurality of electrical connection sockets of a chip testing device, wherein the chip testing device is configured to be transferred 
a circuit board having a first board surface and a second board surface respectively defined by two opposite sides of the circuit board;
the electrical connection sockets fixed onto the first board surface of the circuit board, wherein the electrical connection sockets are divided into a plurality of socket groups, and each of the socket groups has at least one of the electrical connection sockets;
a control set disposed on the second board surface of the circuit board and including a plurality of testing modules, wherein the testing modules are connected to the socket groups, and each of the testing modules is connected to at least one of the electrical connection sockets of the corresponding socket group; and
a power supply member connected to the circuit board;
wherein the chip testing device is connected to an external power supply apparatus through the at least one power supply member so as to receive electricity for an operation of each of the testing modules,
wherein in the burn-in test step, the chip testing device and the memory chips carried thereon are disposed in an environment having a temperature within a range of 30℃ to200℃, and after the power supply member provides electricity to the chip testing device, any one of the testing modules tests at least one of the memory chips disposed onto at least one of the electrical connection sockets that is connected to the corresponding one of the testing modules with at least one of a reading test, a writing test, and an electrical property test, 
℃ to 130℃, and after the power supply member provides electricity to the chip testing device, any one of the testing modules tests at least one of the memory chips disposed onto at least one of the electrical connection sockets that is connected to the corresponding one of the testing modules with at least one of a reading test, a writing test, and an electrical property test, and
wherein in the burn-in test step result writing step and the high temperature test result writing step, each of the testing modules stores the test result data and the test parameter data corresponding to each of the memory chips connected thereto into each of the memory chips.
3-10. (Canceled)
11.	 (Currently amended) A memory test method, comprising:
a high temperature test step implemented by providing a plurality of memory chips in an environment having a second predetermined temperature, and testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test;
a high temperature test result writing step implemented by storing the test result data of each of the memory chips after finishing the high temperature test step and the test parameter data corresponding to the high temperature test step into each of the memory chips;
a burn-in test step implemented by providing the memory chips in an environment having a first predetermined temperature, and testing each of the memory 
a burn-in test step result writing step implemented by storing test result data of each of the memory chips after finishing the burn-in test step and the test parameter data corresponding to the burn-in test step into each of the memory chips,
wherein the second predetermined temperature is within a range of 30℃ to 130℃, and the first predetermined temperature is higher than the second predetermined temperature, and wherein the memory test method further includes at least one of a normal temperature test and writing step and a low temperature test and writing step after the burn-in test step result writing step, wherein the low temperature test and writing step includes:
a low temperature test step implemented by providing the memory chips in an environment having a third predetermined temperature, and testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test; and
a low temperature test result writing step implemented by storing the test result data of each of the memory chips after finishing the low temperature test step and the test parameter data corresponding to the low temperature test step into each of the memory chips, wherein the third predetermined temperature is lower than or equal to 30℃,
wherein the normal temperature test and writing step includes:
a normal temperature test step implemented by providing the memory chips in an environment having a fourth predetermined temperature, and testing each of the 
a normal temperature test result writing step implemented by storing the test result data of each of the memory chips after finishing the normal temperature test step and the test parameter data corresponding to the normal temperature test step into each of the memory chips, wherein the fourth predetermined temperature is within a range of 20℃ to 30℃.

12.	(Original) The memory test method according to claim 11, wherein a first step of the memory test method is a memory chip mounting step implemented by respectively disposing the memory chips onto a plurality of electrical connection sockets of a chip testing device, wherein the chip testing device is configured to be transferred by a transferring apparatus so that the chip testing device is configured to be moved among a plurality of working stations, and wherein the chip testing device includes:
a circuit board having a first board surface and a second board surface respectively defined by two opposite sides of the circuit board;
the electrical connection sockets fixed onto the first board surface of the circuit board, wherein the electrical connection sockets are divided into a plurality of socket groups, and each of the socket groups has at least one of the electrical connection sockets;
a control set disposed on the second board surface of the circuit board and including a plurality of testing modules, wherein the testing modules are connected to 
a power supply member connected to the circuit board,
wherein the chip testing device is connected to an external power supply apparatus through the at least one power supply member so as to receive electricity for an operation of each of the testing modules,
wherein in the burn-in test step, the chip testing device and the memory chips carried thereon are disposed in an environment having a temperature within a range of 30℃ to 200℃, and after the power supply member provides electricity to the chip testing device, any one of the testing modules tests at least one of the memory chips disposed onto at least one of the electrical connection sockets that is connected to the corresponding one of the testing modules with at least one of a reading test, a writing test, and an electrical property test,
wherein in the high temperature test step, the chip testing device and the memory chips carried thereon are disposed in an environment having a temperature within a range of 30℃ to 130℃, and after the power supply member provides electricity to the chip testing device, any one of the testing modules tests at least one of the memory chips disposed onto at least one of the electrical connection sockets that is connected to the corresponding one of the testing modules with at least one of a reading test, a writing test, and an electrical property test, and
wherein in the burn-in test step result writing step and the high temperature test result writing step, each of the testing modules stores the test result data and the test 
 13-20. (Canceled)
21. (Currently amended) A memory test method, comprising:
a test and record step implemented by providing a plurality of memory chips in a predetermined temperature environment, testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test, and recording corresponding test result data and test parameter data of each of the memory chips after finishing the at least one of a reading test, a writing test, and an electrical property test in the predetermined temperature environment; and
a test result writing step implemented by storing the test result data and the test parameter data corresponding to each of the memory chips into each of the memory chips so that each of the memory chips stores the corresponding test result data and the test parameter data,
wherein the test and record step further includes a normal temperature test and record step and a low temperature test and record step,
wherein the low temperature test and record step is implemented by providing the memory chips in an environment having a third predetermined temperature, testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test, and recording the test result data and the test parameter data of each of the memory chips after finishing the at least one of a reading test, a writing test, and an electrical property test, wherein the third predetermined temperature is lower than or equal to 30℃, and
℃ to 30℃.

22. (Original) The memory test method according to claim 21, wherein the test and record step includes a burn-in test and record step and a high temperature test and record step,
wherein the burn-in test and record step is implemented by providing the memory chips in an environment having a first predetermined temperature, testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test, and recording the test result data and the test parameter data of each of the memory chips after finishing the at least one of a reading test, a writing test, and an electrical property test, and
wherein the high temperature test and record step is implemented by providing the memory chips in an environment having a second predetermined temperature, testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test, and recording the test result data and the test parameter data of each of the memory chips after finishing the at least one of a reading test, a writing test, and an electrical property test, wherein the second predetermined temperature is ℃ to 130℃, and the first predetermined temperature is higher than the second predetermined temperature.

23. (Original) The memory test method according to claim 22, wherein a first step of the memory test method is a memory chip mounting step implemented by respectively disposing the memory chips onto a plurality of electrical connection sockets of a chip testing device, wherein the chip testing device is configured to be transferred by a transferring apparatus so that the chip testing device is configured to be moved among a plurality of working stations, and wherein the chip testing device includes:
a circuit board having a first board surface and a second board surface respectively defined by two opposite sides of the circuit board;
the electrical connection sockets fixed onto the first board surface of the circuit board, wherein the electrical connection sockets are divided into a plurality of socket groups, and each of the socket groups has at least one of the electrical connection sockets;
a control set disposed on the second board surface of the circuit board and including a plurality of testing modules, wherein the testing modules are connected to the socket groups, and each of the testing modules is connected to at least one of the electrical connection sockets of the corresponding socket group; and
a power supply member connected to the circuit board,
wherein the chip testing device is connected to an external power supply apparatus through the at least one power supply member so as to receive electricity for an operation of each of the testing modules,
℃ to 200℃, after the power supply member provides electricity to the chip testing device, any one of the testing modules tests at least one of the memory chips disposed onto at least one of the electrical connection sockets that is connected to the corresponding one of the testing modules with at least one of a reading test, a writing test, and an electrical property test, and each of the testing modules stores the test result data and the test parameter data corresponding to each of the memory chips connected thereto into each of the memory chips, and
wherein in the high temperature test and record step, the chip testing device and the memory chips carried thereon are disposed in an environment having a temperature within a range of 30℃ to 130℃, after the power supply member provides electricity to the chip testing device, any one of the testing modules tests at least one of the memory chips disposed onto at least one of the electrical connection sockets that is connected to the corresponding one of the testing modules with at least one of a reading test, a writing test, and an electrical property test, and each of the testing modules stores the test result data and the test parameter data corresponding to each of the memory chips connected thereto into each of the memory chips.
24. (Canceled)
25. (Currently amended) The memory test method according to claim [[24]] 21, wherein a first step of the memory test method is a memory chip mounting step implemented by respectively disposing the memory chips onto a plurality of electrical connection sockets of a chip testing device, wherein the chip testing device is 
a circuit board having a first board surface and a second board surface respectively defined by two opposite sides of the circuit board;
the electrical connection sockets fixed onto the first board surface of the circuit board, wherein the electrical connection sockets are divided into a plurality of socket groups, and each of the socket groups has at least one of the electrical connection sockets;
a control set disposed on the second board surface of the circuit board and including a plurality of testing modules, wherein the testing modules are connected to the socket groups, and each of the testing modules is connected to at least one of the electrical connection sockets of the corresponding socket group; and
a power supply member connected to the circuit board,
wherein the chip testing device is connected to an external power supply apparatus through the at least one power supply member so as to receive electricity for an operation of each of the testing modules,
wherein in the burn-in test and record step, the chip testing device and the memory chips carried thereon are disposed in an environment having a temperature within a range of 30℃ to 200℃, after the power supply member provides electricity to the chip testing device, any one of the testing modules tests at least one of the memory chips disposed onto at least one of the electrical connection sockets that is connected to the corresponding one of the testing modules with at least one of a reading test, a 
wherein in the high temperature test and record step, the chip testing device and the memory chips carried thereon are disposed in an environment having a temperature within a range of 30℃ to 130℃, after the power supply member provides electricity to the chip testing device, any one of the testing modules tests at least one of the memory chips disposed onto at least one of the electrical connection sockets that is connected to the corresponding one of the testing modules with at least one of a reading test, a writing test, and an electrical property test, and each of the testing modules stores the test result data and the test parameter data corresponding to each of the memory chips connected thereto into each of the memory chips, and 
wherein in the normal temperature test and record step and in the low temperature test and record step, each of the testing modules stores the test result data and the test parameter data corresponding to each of the memory chips connected thereto into each of the memory chips.

26. (Original) The memory test method according to claim 21, further comprising a determination step between the test and record step and the test result writing step, wherein the determination step is implemented by determining whether each of the memory chips is good or defective according to a test result of each of the memory chips finishing the at least one of a reading test, a writing test, and an electrical property test, wherein in response to each of the memory chips finishing and passing all the tests .

Allowable Subject Matter
Claims 1, 2, 11, 12, 21-23, 25 and 26 are allowed. Claims renumbered 1-9.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, a memory test method, as recited among other limitations in the independent Claims 1, 11 and 21,   
a low temperature test result writing step implemented by storing the test result data of each of the memory chips after finishing the low temperature test step, and the test parameter data corresponding to the low temperature test step into each of the memory chips, wherein the third predetermined temperature is lower than or equal to 30℃,
wherein the normal temperature test and writing step includes:
a normal temperature test step implemented by providing the memory chips in an environment having a fourth predetermined temperature, and testing each of the memory chips with at least one of a reading test, a writing test, and an electrical property test; and
℃ to 30℃.
Consequently, Claims 1, 2, 11, 12, 21-23, 25 and 26 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: December 8, 2021
Allowability Notice 20211208
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov